            Case 1:18-cv-01011-RMC Document 21 Filed 10/05/18 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 TAYLOR DUMPSON,

         Plaintiff,

                 v.

 BRIAN ANDREW ADE,

 EVAN JAMES MCCARTY,
                                                         Case No. 1:18-cv-01011-RMC
 ANDREW ANGLIN, in his personal
 capacity and d/b/a DAILY STORMER,

 and

 MOONBASE HOLDINGS, LLC, d/b/a
 ANDREW ANGLIN and/or DAILY
 STORMER,

         Defendants.



                                           STATUS REPORT

       Plaintiff Taylor Dumpson (“Plaintiff”), by and through the undersigned counsel,

respectfully submits this status report:

       1.       On June 20, 2018, Plaintiff filed a status report with the Court, stating that

(a) Defendant Ade had been served, failed to respond, and default had been entered against him,

(b) Defendant McCarty had been served and requested an extension, to which Plaintiff agreed, and

(c) Plaintiff was still attempting to serve Andrew Anglin and Moonbase Holdings, LLC

(“Moonbase”). (Dkt. 11).

       2.       On July 10, 2018, Plaintiff served Moonbase by serving the Secretary of State of

Ohio, pursuant to Ohio Rev. Code § § 1705.06(H)(2), which allows for service of an limited
            Case 1:18-cv-01011-RMC Document 21 Filed 10/05/18 Page 2 of 3



liability company registered in Ohio via the Secretary of State when the registered agent cannot be

found or no longer has the address stated in the records of the Secretary of State. (Dkt. 19).

       3.       Plaintiff has received no response from Moonbase, and Moonbase has not filed a

responsive pleading or Rule 12 motion.

       4.       Accordingly, on September 25, 2018, Plaintiff requested that the Clerk of Court

enter default for Moonbase. (Dkt. 18). On October 3, 2018, the Clerk of Court entered default for

Moonbase. (Dkt. 20).

       5.       With respect to Defendant McCarty, counsel for Plaintiff remains in contact with a

representative of Defendant McCarty, and has agreed to an extension of time to respond until

October 24, 2018. Mr. McCarty has not filed a motion with the Court requesting this extension;

however, Plaintiff does not intend to move for default against Defendant McCarty until after

October 24, 2018.

       6.       Plaintiff’s efforts to serve Defendant Anglin are still underway. On July 24, 2018,

Plaintiff moved for an extension of time to serve Mr. Anglin and for permission to serve Mr.

Anglin by publication, (Dkt. 14), which the Court granted on July 30, 2018, resetting the deadline

to serve Mr. Anglin to October 29, 2018, and permitting Plaintiff to serve Mr. Anglin by

publication, (Dkt. 15). The week of July 30, 2018, counsel for Plaintiff called the Clerk of Court

in Franklin County seeking information on how to file an affidavit for service by publication. After

this call, counsel mailed the affidavit for service by publication to the Franklin County Clerk of

Court on August 8, 2018. On August 28, 2018, the Clerk of Court sent a Notice of Requirement

Deficiency informing counsel that the affidavit must be e-filed with the Franklin County Clerk of

Court, which in turn required the initiation of a miscellaneous action in Ohio state court. This

notice was received in early September. Plaintiff subsequently retained local counsel in the


                                                 2
            Case 1:18-cv-01011-RMC Document 21 Filed 10/05/18 Page 3 of 3



Columbus, Ohio area to file the affidavit of service by publication. On September 27, 2018,

Plaintiff filed a miscellaneous action in the Franklin County Court of Common Pleas in Ohio with

the request for service by publication (Case Number 18 MS 000401). Plaintiff is awaiting the

commencement of publication, which is expected to begin October 11, 2018. Once this occurs,

Plaintiff will move this Court for an extension of time to complete service in order to permit the

publication to run for the full six-week time period.

       7.       Because the defendants are differently situated as regards default status, Plaintiff

does not intend to move for a default judgment against Defendants Ade and Moonbase at present.

Plaintiff will do so at the appropriate time.

       8.       On September 21, 2018, Plaintiff filed an Amended Complaint. (Dkt. 16). The

Amended Complaint does not contain any new causes of action against any of the defendants.

       9.       Counsel for Plaintiff is available to answer any questions the Court may have

regarding the status of this matter.




Dated: October 5, 2018
                                                        Respectfully submitted,

                                                        /s/ Ragan Naresh
                                                        Ragan Naresh (D.C. Bar No. 984732)
                                                        KIRKLAND & ELLIS LLP
                                                        655 15th St. NW, #1200
                                                        Washington, D.C. 20005
                                                        (202) 879-5000
                                                        ragan.naresh@kirkland.com


                                                        Counsel for Plaintiff




                                                 3
